Keewiet, J.
Tbe verdict sufficiently shows the basis of plaintiff’s claim. The appellant insists that the words are not actionable per se. A demurrer ore terms was interposed by defendant, overruled, and the ruling is complained of as error. The words were spoken of plaintiff in his capacity as officer and cashier of the Wisconsin Valley Trust Company, charging him with criminal misconduct, and were clearly actionable per se. Gross C. Co. v. Rose, 126 Wis. 24, 105 N. W. 225; Bilgrien v. Ulrich, 150 Wis. 532, 137 N. W. 759; Singer v. Bender, 64 Wis. 169, 24 N. W. 903. But it is contended by appellant that the complaint is not sufficiently specific in that it does not charge that the words were spoken of and concerning the plaintiff with reference to his business. We think this point is not tenable even if objection had been seasonably and specifically made. But clearly, in the absence of objection by motion to make more ■definite, and after answer to the merits and verdict, the objection is not well taken.
Error is also assigned on the admission and exclusion of evidence. These assignments of error are entirely without merit and do not require special treatment.
It is further insisted that it was error to assess damages as an entirety, on the ground that some of the causes of action were bad. The point is not well taken. Bushee v. Wright, 1 Pin. 104. However in the case at bar the jury found all the causes of action in favor of the plaintiff, and we regard the verdict well supported.
We find no prejudicial error in the record.
By the Court. — The judgment is affirmed.
TimliN, J. I concur in the result.